A reargument was granted the appellant John Kylmanen upon the question of his right to costs and disbursements against the relators.
The court found that the relators were entitled to judgment of ouster against all of the respondents below, except Kylmanen, and directed that they have costs and disbursements against the unsuccessful *Page 173 
respondents. Nothing was said about Kylmanen. It would have been proper to direct that the judgment be that the relators take nothing against him; and it would have been common and approved practice to direct that he recover his costs and disbursements. In his motion to amend the conclusions of law he did not ask an amendment directing judgment in his favor but asked that there be an amendment giving costs in his favor against the relators. The motion was denied, and its denial was assigned as error. No discussion of the error claimed was had in the opinion. It is now for consideration.
The findings cannot be construed as other than in favor of Kylmanen. The relators brought him into the quo warranto proceeding, they sought to oust him of his office, they failed and he prevailed, and his right to his office was found and will be adjudicated in his favor by the judgment to be entered.
The statute provides that when an action or proceeding is instituted in the name of the state the relator shall be entitled to costs and disbursements, and liable therefor, the same as if the action or proceeding were instituted in his name. G. S. 1923 (2 Mason, 1927) § 9483. And see State ex rel. Security Tr. Co. v. Probate Court, 67 Minn. 51, 69 N.W. 609,908; State ex rel. Simpson v. Village of Dover, 113 Minn. 452,130 N.W. 74, 539; 2 Dunnell, Minn. Dig. (2 ed.) § 2211. Kylmanen was entitled to his costs and disbursements against the relators. It is not necessary to refer to §§ 9471 and 9473 referring to costs and disbursements in actions brought in the district court, nor to § 9475 permitting the withholding of costs in equitable actions. It may be noted that quo warranto is legal rather than equitable; and in any event it is within § 9483.
Costs and disbursements, when given as here by statute, are an incident to a recovery or a successful defense. Special directions in the conclusions of law are not necessary. McRoberts v. McArthur, 66 Minn. 74, 68 N.W. 770.
The effect of the order of the court denying an amendment "so as to give costs against the relators in favor of the respondent John *Page 174 
Kylmanen" was not to deny costs. By denying the proposed amendment it was not held that he was not entitled thereto. It was the view of the trial court that the statute gave Kylmanen costs and disbursements; that they followed as an incident to his successful defense; and that the prevailing party in quo warranto was entitled to them as a matter of statutory right without the direction of the court. And in this it was correct.
It is not of consequence that Kylmanen favored his corespondents at the trial. Doing so did not take away his right to his own costs and disbursements. These of course are all that he can recover. He cannot recover costs and disbursements incurred by his corespondents.
The order denying a new trial stands affirmed.